IN THE SUPREME COURT OF IOWA
                               No. 13–1329

                           Filed October 24, 2014


STATE OF IOWA,

      Appellee,

vs.

ZACHARIAH J. ROGERSON,

      Appellant.



      Appeal from the Iowa District Court for Dubuque County,

Monica L. Ackley, Judge.



      The defendant in a criminal case brings an interlocutory appeal

from the district court’s pretrial order allowing several of the State’s

witnesses to testify by two-way videoconference.       REVERSED AND

REMANDED.



      Brian D.W. Spannagel, Boffeli & Spannagel, P.C., Dubuque, for

appellant.



      Thomas J. Miller, Attorney General, Kevin Cmelik, Assistant

Attorney General, and Ralph Potter, County Attorney, for appellee.
                                      2

MANSFIELD, Justice.

        This case requires us to decide when the Sixth Amendment

permits a witness to appear by live, two-way video instead of testifying in

person. In a prosecution for four counts of serious injury by operating a

motor vehicle while intoxicated, see Iowa Code § 707.6A(4) (2013), the

State moved to allow three out-of-state victims of the car accident and

three    state-employed    lab    analysts   to   testify   via   a   two-way

videoconferencing system.        The defendant objected, contending the

remote testimony would violate his Sixth Amendment right to be

confronted with the witnesses against him.        The district court held a

hearing on the motion and granted the State’s request for the witnesses

to testify remotely.       The defendant filed an application for an

interlocutory appeal, which we granted.

        Applying Sixth Amendment precedent, we now hold that two-way

videoconference testimony should not be substituted for in-person

confrontation absent a showing of necessity to further an important

public interest. Because the grounds advanced by the State do not reach

that level, we hold the district court erred in allowing the videoconference

testimony. Therefore, we reverse the district court’s order and remand

for further proceedings.

        I. Background Facts and Proceedings.

        According to the minutes of testimony, early in the morning on

August 13, 2012, the defendant, Zachariah Rogerson, was involved in a

single-vehicle car accident on Hales Mill Road in Dubuque County.

Dubuque County sheriff’s deputies responding to the scene encountered

four other people at the crash site, all of whom were injured.           Kyle

Rohman suffered a shattered elbow, fractured ribs, and a partially

collapsed lung.    Kelly Barrett’s sternum was cracked and her back
                                      3

fractured.   Jack Cole’s injuries included fractured ribs, a cracked

collarbone, and a collapsed lung. Terrie Totse was airlifted to University

of Iowa Hospitals and Clinics for treatment of her broken back and

shoulder.

      Two of the injured parties identified Rogerson as the driver of the

wrecked vehicle. Sergeant Pothoff of the Dubuque County Sheriff’s Office

made contact with Rogerson at the scene of the accident and detected an

odor of an alcoholic beverage on his breath. Rogerson was transported to

Mercy Hospital Emergency Room where he was sedated and intubated.

The   attending   physician,    Dr.   Gudenkauf,    signed    a   “Dead   or

Unconscious” form indicating that Rogerson was physically unable to

give consent to a blood alcohol content test. Deputies then obtained a

blood draw showing Rogerson’s blood alcohol content to be .150.

      The State charged Rogerson with four counts of unintentionally

causing serious injury by intoxicated use of a motor vehicle. See Iowa

Code § 707.6A(4).    Rogerson entered a plea of not guilty to all four

counts. Before trial, the State filed a motion requesting that several of its

witnesses be permitted to testify remotely via two-way videoconferencing

technology rather than physically appearing in court. In its motion, the

State asserted that three of the parties injured in the crash, Rohman,

Barrett, and Totse, resided outside the state of Iowa and that remote

video “testimony would greatly expedite and facilitate their participation

in the Trial.” The motion also sought authorization for three employees

of the Division of Criminal Investigation (DCI) Criminalistics Laboratory
                                             4

to testify remotely because they worked in Ankeny, and their testimony

was “not dependent upon the specific fact pattern of this case.” 1

       Rogerson opposed the State’s motion, arguing that permitting the

witnesses to testify via videoconferencing technology would violate his

Sixth Amendment right to be confronted with the witnesses against him.

Rogerson explained that video testimony was not an adequate substitute

for face-to-face confrontation.        He urged the trial court to deny the

State’s motion because there were no special circumstances justifying

remote testimony.

       The trial court held a hearing on the motion for distance testimony.

At the hearing, the State reiterated its arguments that remote

videoconferencing would facilitate the testimony of its out-of-state

witnesses and of the state lab technicians. The State posited two-way

videoconferencing        fulfilled   the     Sixth    Amendment       confrontation

requirement       because     both     the       defendant   and   witness     could

simultaneously see and hear each other. The prosecution stated that its

witnesses had suffered “serious injury” during the accident but did not

present any evidence from doctors or the witnesses themselves that they

were unable to travel at the time set for the trial. With respect to the DCI

employees, the State emphasized the convenience of “them walking down

the hall and testifying” via videoconference rather than “giving up a day,

at least coming up from the State lab in [Ankeny]” to testify.

       In opposition to the motion, Rogerson argued that the State had

failed to show that it was necessary, rather than merely convenient, for

its witnesses to testify remotely. Rogerson again stated his concern that


       1Ankeny   is approximately 200 miles driving distance from Dubuque, where trial
would be held.
                                        5

permitting videoconference testimony would violate his Sixth Amendment

confrontation right. He urged the court to adopt a standard requiring

the State to prove the necessity of distance testimony before allowing

witnesses to testify via two-way video.

      The trial court granted the State’s motion for distance testimony.

The court explained,

      The statements to be offered by the Division of Criminal
      Investigation through [its employees] are non-testimonial
      and are factual. Therefore, the use of the ICN2 network for
      the presentation of their testimony is deemed not to violate
      the confrontation[] clause.

             The primary purpose of the confrontation clause is to
      secure the opponent the opportunity of cross-examination.
      The secondary purpose of the confrontation clause is to
      enable the judge and the jury to obtain the elusive and
      incommunicable evidence of a witness’s deportment while
      testifying. To allow the witnesses who are residing outside of
      the State of Iowa with the opportunity to appear on the ICN
      network provides the Defendant with an opportunity for
      cross-examination.        The personal presence of these
      individuals over the network, which transmits their image
      simultaneously, allows the judge and the jurors the
      opportunity to observe the witness during testimony. Any
      non-verbal communication may be therefore viewed during
      this live testimony. It is therefore deemed that the use of the
      ICN network to permit the injured named victims the
      opportunity to remain in a place of comfort during their
      recuperation period to provide testimony in this trial does
      not violate the Defendant’s rights under the confrontation
      clause.

(Citations omitted.)

      Rogerson applied to this court for permission to bring an

interlocutory appeal, again asserting that the trial court’s decision to

permit the State’s witnesses to testify remotely violated his constitutional



      2The  Iowa Communications Network (ICN) is a statewide, governmental network
that includes a two-way videoconferencing system. See generally Iowa Communications
Network, http://www.icn.iowa.gov/ (last visited October 13, 2014).
                                           6

right to be confronted by the witnesses against him. He contended that

the district court had applied the wrong standard for determining

whether two-way video testimony in a criminal trial is permissible. He

further urged that the State failed to meet its burden under the correct

standard.

        We granted Rogerson’s application to proceed with an interlocutory

appeal and retained the case.

        II. Standard of Review.

        We review constitutional claims, including those based on the

Confrontation Clause, de novo. State v. Schaer, 757 N.W.2d 630, 633

(Iowa 2008).

        III. Analysis.

        A. Constitutionality of Two-Way Video Testimony Under the

Confrontation Clause.           The Sixth Amendment to the United States

Constitution guarantees that, “[i]n all criminal prosecutions, the accused

shall enjoy the right . . . to be confronted with the witnesses against

him.”         U.S. Const. amend. VI. 3         Courts have long construed the

Confrontation Clause to “guarantee[] the defendant a face-to-face

meeting with witnesses appearing before the trier of fact.” Coy v. Iowa,
487 U.S. 1012, 1016, 108 S. Ct. 2798, 2801, 101 L. Ed. 2d 857, 864

(1988). In Coy, the United States Supreme Court referenced both history

and precedent, emphasizing the fundamental role that face-to-face

confrontation has always played in judicial proceedings:



        3Inhis appellate brief, Rogerson also maintains that article 1, section 10 of the
Iowa Constitution requires reversal of the trial court’s decision. Because we agree with
Rogerson’s argument under the United States Constitution, we do not need to reach his
contentions under the Iowa Constitution or determine whether they have been
preserved.
                                    7
             The Sixth Amendment’s guarantee of face-to-face
      encounter between witness and accused serves ends related
      both to appearances and to reality.          This opinion is
      embellished with references to and quotations from antiquity
      in part to convey that there is something deep in human
      nature that regards face-to-face confrontation between
      accused and accuser as “essential to a fair trial in a criminal
      prosecution.” What was true of old is no less true in modern
      times.

Id. at 1017, 108 S. Ct. at 2801, 101 L. Ed. 2d at 864–65 (quoting Pointer

v. Texas, 380 U.S. 400, 404, 85 S. Ct. 1065, 1068, 13 L. Ed. 2d 923, 926

(1965)).

      In subsequent cases, however, the Supreme Court has clarified

that while the Confrontation Clause does express a strong preference for

face-to-face confrontation, the latter is not an absolute constitutional

requirement. See Maryland v. Craig, 497 U.S. 836, 849–50, 110 S. Ct.

3157, 3165–66, 111 L. Ed. 2d 666, 680–82 (1990). This preference for

face-to-face confrontation “ ‘must occasionally give way to considerations

of public policy and the necessities of the case.’ ” Id. at 849, 110 S. Ct.

at 3165, 111 L. Ed. 2d at 681 (quoting Mattox v. United States, 156 U.S.

237, 243, 15 S. Ct. 337, 339–40, 39 L. Ed. 409, 411 (1895)).

      In Craig, the trial court permitted a child victim of sexual abuse to

testify via a one-way, closed-circuit television system under which the

defendant could see and hear the testimony, but the child could neither

see nor hear the defendant. See id. at 840–42, 110 S. Ct. at 3160–61,
111 L. Ed. 2d at 675–76.       The Court set forth a two-prong test to

determine when face-to-face confrontation with a child victim of alleged

sexual abuse may be excused and one-way, closed-circuit television

testimony used in its place. In such cases, the State must prove: (1) that

the “denial of [face-to-face] confrontation is necessary to further an

important public policy,” and (2) that “the reliability of the testimony is

otherwise assured.” Id. at 850, 110 S. Ct. at 3166, 111 L. Ed. 2d at 682.
                                     8

      Under this test, the Craig Court determined that protecting child

abuse victims from the psychological harm of testifying was a sufficiently

important   public   policy   concern    to   justify   denying   face-to-face

confrontation.   Id. at 853, 110 S. Ct. at 3167, 111 L. Ed. 2d at 683.

Then, applying the second prong, the Court held that Maryland’s closed-

circuit video system assured the reliability of remote testimony because

the witness testified under oath; the defendant was still able to fully

cross-examine the witness; and the judge, jury, and defendant could see

the witness’s demeanor and body language as he or she testified. Id. at

857, 110 S. Ct. at 3170, 111 L. Ed. 2d at 686. The Court emphasized

that, although it had approved remote testimony in the Craig scenario,

substituting video for live testimony in other cases would require a fact-

specific finding of necessity. Id. at 855, 110 S. Ct. at 3169, 111 L. Ed. 2d

at 685.

      Since deciding Craig twenty-four years ago, the Supreme Court has

not further examined the constitutionality of remote video testimony.

Justice Scalia has twice dissented from the Court’s denials of certiorari

in cases involving the remote testimony of child abuse witnesses because

he believed the lower courts had inappropriately expanded the exception

to face-to-face confrontation. Marx v. Texas, 528 U.S. 1034, 1034–35,

120 S. Ct. 574, 575, 145 L. Ed. 2d 436, 437 (1999) (mem.) (Scalia, J.,

dissenting from denial of certiorari) (criticizing the expansion of the

exception to face-to-face confrontation where the trial court allowed a

witness who had been abused by the defendant in a prior incident to

testify remotely upon a finding that there might be emotional trauma);

Danner v. Kentucky, 525 U.S. 1010, 1011, 119 S. Ct. 529, 530, 142 L.

Ed. 2d 439, 440 (1998) (mem.) (Scalia, J., dissenting from denial of

certiorari) (disagreeing that a fifteen-year-old witness who expressed only
                                          9

some apprehension at testifying in front of her alleged abuser should be

permitted to testify through video).

         The   Court   also   has   not       had   occasion   to   consider   the

constitutionality of new types of video technology available to facilitate

remote testimony. Craig involved a one-way video system in which the

witness could not see or hear the defendant, but the defendant, judge,

and jury could see and hear the witness. 497 U.S. at 840–42, 110 S. Ct.

at 3160–61, 111 L. Ed. 2d at 675–76.                In contrast, two-way video

systems—like the one at issue in this case—allow both the defendant and

the witness to see and hear one another simultaneously during the

testimony.

         Thus, the Supreme Court has not decided what test should govern

two-way video testimony. See Wrotten v. New York, 560 U.S. 959, 960,

130 S. Ct. 2520, 2520–21, 177 L. Ed. 2d 316, 316 (2010) (Sotomayor, J.,

respecting denial of certiorari) (noting some differences between one- and

two-way video and stating that the Court has not yet decided the

appropriate standard to govern two-way testimony). The Court did reject

a proposed change to Federal Rule of Criminal Procedure 26, however,

that would have permitted unavailable witnesses to testify via two-way

video.    Order of the Supreme Court, 207 F.R.D. 89, 91 (2002).            In an

accompanying statement, Justice Scalia wrote, “I share the majority’s

view that the Judicial Conference’s proposed Fed. Rule Crim. Proc. 26(b)

is of dubious validity under the Confrontation Clause of the Sixth

Amendment to the United States Constitution . . . .” Id. at 93 (statement

of Scalia, J.). He added,

         As we made clear in Craig, a purpose of the Confrontation
         Clause is ordinarily to compel accusers to make their
         accusations in the defendant’s presence—which is not
         equivalent to making them in a room that contains a
                                    10
      television set beaming electrons that portray the defendant’s
      image. Virtual confrontation might be sufficient to protect
      virtual constitutional rights; I doubt whether it is sufficient
      to protect real ones.

Id. at 94 (citation omitted). Justice Scalia expressed skepticism that two-

way video technology was constitutionally distinct from the one-way

system examined in Craig: “I cannot comprehend how one-way
transmission (which Craig says does not ordinarily satisfy confrontation

requirements) becomes transformed into full-fledged confrontation when

reciprocal transmission is added.” Id. Justice Breyer, joined by Justice

O’Connor, dissented from the Court’s refusal to submit the proposed rule

to Congress. Id. at 96 (dissenting statement of Breyer, J.).

      Thus, we need to determine here if the standard set forth in Craig

applies to two-way videoconferencing technology.       If we do apply the

Craig test, we must assess whether an adequate finding of necessity

exists in this case to warrant denying face-to-face confrontation.

Rogerson argues that remote testimony of any kind is less satisfactory

than face-to-face confrontation and therefore urges that the Craig

standard should govern both one- and two-way video testimony.           The

State maintains that two-way videoconferencing is distinct from one-way,

closed-circuit television and asks that we find two-way video to be an

adequate substitute for live testimony and therefore not violative of the

Confrontation Clause.

      Until now, Iowa courts have seemingly used the Craig test only in

the scenario for which it was designed, i.e., in determining when to

permit child victims of abuse to testify via one-way video systems. For

example, in State v. Rupe, we employed the Craig standard and permitted

a minor sexual abuse victim to testify via closed circuit television

because the State presented evidence that the child would suffer
                                          11

emotional trauma if he were required to testify in the defendant’s

presence. 534 N.W.2d 442, 443–44 (Iowa 1995). Our opinion did not

mention whether the video system was one- or two-way, and we have not

addressed the potential constitutional distinctions between one-way and

two-way video testimony. See id.

      Other        courts,    however,   have    addressed   the       constitutional

significance of one- versus two-way video systems under the Sixth

Amendment.         The vast majority of those courts have chosen to apply

Craig to both one- and two-way videoconferencing; only the United States

Court of Appeals for the Second Circuit has formulated a standard

distinct from Craig’s necessity test to govern the constitutionality of two-

way video testimony. For example, the Eighth Circuit applied Craig in

determining the constitutionality of two-way video testimony of child

abuse victims in United States v. Bordeaux, 400 F.3d 548, 554 (8th Cir.

2005).   The court reasoned that although two-way videoconferencing

might better approximate face-to-face confrontation than one-way video,

it was nevertheless virtual and less desirable than in-person testimony.

Id.   The court stated “ ‘confrontation’ via a two-way closed circuit

television    is     not     constitutionally   equivalent   to    a     face-to-face

confrontation.” Id. The Bordeaux court attributed the problem in part to

the prevalence of entertainment technology: “Given the ubiquity of

television, even children are keenly aware that a television image of a

person (including a defendant in the case of a two-way system) is not the

person [and] something is lost in the translation.”          Id.   As the Eighth

Circuit put it,

             The virtual “confrontations” offered by closed-circuit
      television systems fall short of the face-to-face standard
      because they do not provide the same truth-inducing effect.
      The Constitution favors face-to-face confrontations to reduce
                                          12
        the likelihood that a witness will lie. “It is always more
        difficult to tell a lie about a person ‘to his face’ than ‘behind
        his back.’ ” . . . [T]he touchstone for deciding whether a
        “confrontation” satisfies the Constitution is whether it is
        likely to lead a witness to tell the truth to the same degree
        that a face-to-face confrontation does, and in this respect
        two-way systems are like one-way systems: they both fall
        short.

Id. (quoting Coy, 487 U.S. at 1019, 108 S. Ct. at 2802, 101 L. Ed. 2d at

866). Because of its concerns about virtual confrontation of any kind,

the Eighth Circuit chose to apply the Craig standard to two-way as well

as one-way video systems. Id. at 554–55.
        The Eleventh Circuit also followed Craig to invalidate the use of

two-way video testimony for witnesses who resided in Australia and

refused to travel to the United States for trial. United States v. Yates,

438 F.3d 1307, 1315–16 (11th Cir. 2006).           Like the Eighth Circuit, it

expressed concern that virtual confrontation, even through a two-way

system, fell short of the Confrontation Clause’s promise:

              The simple truth is that confrontation through a video
        monitor is not the same as physical face-to-face
        confrontation. . . .    [T]he two are not constitutionally
        equivalent. The Sixth Amendment’s guarantee of the right to
        confront one’s accuser is most certainly compromised when
        the confrontation occurs through an electronic medium.

Id. at 1315 (citation omitted).     In applying the first prong of the Craig

test,   the   court   held   that   the    government’s   stated   interests   of

“expeditiously and justly resolving the case” and “providing the fact-

finder with crucial evidence” were not necessary to further an important

public interest. Id. at 1315–16. The court thus ruled that the use of

two-way video testimony violated the defendant’s confrontation right and

ordered a new trial. Id. at 1319.

        Several state appellate courts have also utilized Craig as the

standard for assessing the constitutionality of two-way video testimony.
                                     13

In a recent case, the New Mexico Court of Appeals held that allowing a

state-employed scientific analyst to testify by two-way video about the

defendant’s blood alcohol content violated the Confrontation Clause

because the trial court had not determined that such remote testimony

was necessary to further an important public interest. State v. Smith,

308 P.3d 135, 136 (N.M. Ct. App. 2013). The Smith court agreed with the

Eighth Circuit that the “[v]irtual presence created by television falls short

of physical presence in satisfying the elements of confrontation.” Id. at

137. Similarly, the Superior Court of Pennsylvania has applied Craig to

hold that allowing an imprisoned witness to testify via two-way

videoconferencing technology without a finding of necessity violates the

Confrontation Clause. Commonwealth v. Atkinson, 987 A.2d 743, 751–

52 (Pa. Super. Ct. 2009). The court noted the opinions of the Eighth and

Eleventh Circuits that two-way video testimony should be subjected to

the same high standard as one-way testimony. Id. at 750 (citing Yates,

438 F.3d at 1313–14).

      The Florida Supreme Court likewise declined to allow two-way

video testimony in lieu of face-to-face confrontation without a showing of

necessity. Harrell v. State, 709 So. 2d 1364, 1368–69 (Fla. 1998). Much

as the State urges us to do in the present case, the State of Florida asked

the court to permit two-way video testimony in lieu of live testimony

whenever the prosecution desired, calling it “the equivalent of physical,

face-to-face confrontation.”   Id. at 1368.    Declining to adopt such a

blanket rule, the court instead employed Craig’s two-part test.          Id. at

1369. It stated,

      We are unwilling to develop a per se rule that would allow
      the vital fabric of physical presence in the trial process to be
      replaced at any time by an image on a screen. . . . [W]e do
      not conclude that virtual presence is the equivalent of
                                    14
      physical presence for the purposes of the Confrontation
      Clause.

Id. at 1368–69.    The Harrell court ultimately found adequate state

interests justifying two-way video testimony because the Argentine

witnesses were beyond the court’s subpoena power, they were essential

to the case, and one of the witnesses was too ill to make the trip to the

United States. Id. at 1369–70.

      The Michigan Court of Appeals similarly adopted Craig as the test

to determine when two-way video testimony infringes a defendant’s
confrontation right. People v. Buie, 775 N.W.2d 817, 825 (Mich. Ct. App.

2009).    Citing the Eighth Circuit’s reasoning in Bordeaux, the court

noted “ ‘the intangible but crucial differences between a face-to-face

confrontation and a ‘confrontation’ that is electronically created by

cameras, cables, and monitors.’ ”    Id. (quoting Bordeaux, 400 F.3d at

554–55). It concluded that the state had not given a justification for why

its expert witnesses needed to testify remotely and remanded the case for

the trial court to make a necessity determination in line with Craig. Id.

at 826.

      In addition to the foregoing courts that have expressly considered

the differences between one- and two-way video systems and determined

that the Craig standard should govern both, a number of other courts

have applied Craig to both types of systems without separate analysis.

See, e.g., United States v. Weekley, 130 F.3d 747, 753–54 (6th Cir. 1997)

(applying Craig’s necessity standard to a two-way video system without

discussion of the one-way/two-way distinction); United States v. Garcia,

7 F.3d 885, 887–88 (9th Cir. 1993) (same); United States v. Farley, 992

F.2d 1122, 1124–25 (10th Cir. 1993) (same); State v. Stock, 256 P.3d

899, 905 (Mont. 2011) (same); People v. Beltran, 970 N.Y.S.2d 289, 296
                                              15

(App. Div. 2013) (same); State v. Seelig, 738 S.E.2d 427, 434 (N.C. Ct.

App. 2013) (same); Gonzales v. State, 818 S.W.2d 756, 764 (Tex. Crim.

App. 1991) (same); Johnson v. Commonwealth, 580 S.E.2d 486, 491 (Va.

Ct. App. 2003) (same); Bush v. State, 193 P.3d 203, 215–16 (Wyo. 2008)

(same).     A federal trial court in Washington was asked to assess the

constitutionality of allowing a foreign witness in a drug smuggling case to

testify by two-way videoconference.                United States v. Rosenau, 870 F.

Supp. 2d 1109, 1112 (W.D. Wash. 2012).                      The court applied Craig

without specifically discussing whether it should govern two-way as

opposed to one-way video testimony. Id. at 1112–13. The court noted

that the two-way nature of the video system was an added assurance of

adequate      confrontation,      but    nevertheless       required     the    state    to

demonstrate video testimony was necessary to further an important

public interest in accordance with the Craig test. Id. at 1113.

       In contrast to the numerous courts that have applied the Craig test

to two-way as well as one-way videoconferencing technology, the Second

Circuit alone has declined to require a finding of Craig-based necessity

before allowing witnesses to testify via two-way video. United States v.

Gigante, 166 F.3d 75, 81 (2d. Cir. 1999). 4 In Gigante, the Second Circuit

upheld the trial court’s decision to allow an ill witness to testify remotely

via two-way videoconference.            Id.   Rather than assessing the need for

remote technology under Craig, the Second Circuit formulated a test

based upon the federal standard for when depositions may be used to

       4A   Minnesota case appeared to read Craig and Gigante as consistent with one
another. State v. Sewell, 595 N.W.2d 207, 212 (Minn. Ct. App. 1999). The court stated
that to allow a witness to testify via video technology, a court must first determine the
witness cannot appear in person and show the necessity of his testimony, id. (citing
Craig, 497 U.S. at 850, 110 S. Ct. at 3166, 111 L. Ed. 2d at 681–82), and then assess
the reliability of the testimony using the factors set forth in Gigante, 166 F.3d at 80, id.
at 212–13.
                                            16

perpetuate testimony for trial purposes.               Id. (citing Fed. R. Crim. P.

15(a)). 5   The court reasoned that two-way closed circuit television

“afforded greater protection of Gigante’s confrontation rights than would

have been provided by a Rule 15 deposition,” since the witness actually

had to testify live before the jury (although not in their actual presence).

Id.    Therefore, the Second Circuit held that “[u]pon a finding of

exceptional circumstances, . . . a trial court may allow a witness to testify

via two-way closed-circuit television when this furthers the interest of

justice.” Id. The court determined that witness’s terminal illness and his

status in the witness protection program satisfied the “exceptional

circumstances” requirement and therefore upheld the trial court’s use of

two-way video testimony. Id. at 81–82.

       The Gigante court listed what it saw as the four primary benefits of

face-to-face confrontation: “1) the giving of testimony under oath; 2) the

       5Federal   Rule of Criminal Procedure 15(a)(1) provides in part:
       A party may move that a prospective witness be deposed in order to
       preserve testimony for trial. The court may grant the motion because of
       exceptional circumstances and in the interest of justice.
       We have a similar rule in Iowa:
       Whenever the interests of justice and the special circumstances of a case
       make necessary the taking of the testimony of a prospective witness not
       included in rule 2.13(1) or 2.13(3), for use at trial, the court may upon
       motion of a party and notice to the other parties order that the testimony
       of the witness be taken by deposition . . . . For purposes of this
       subsection, special circumstances shall be deemed to exist and the court
       shall order that depositions be taken only upon a showing of necessity
       arising from either of the following:
              ....
              (2) Other just cause necessitating the taking of the deposition.
Iowa R. Crim. P. 2.13(2)(a); see generally State v. Rainsong, 807 N.W.2d 283 (Iowa 2011)
(discussing this provision).
       It should be noted, of course, that when such a deposition is taken, the
defendant normally is present. See Fed. R. Crim. P. 15(c); State v. Turner, 345 N.W.2d
552, 559 (Iowa Ct. App. 1983).
                                      17

opportunity for cross-examination; 3) the ability of the fact-finder to

observe demeanor evidence; and 4) the reduced risk that a witness will

wrongfully implicate an innocent defendant when testifying in his

presence.” Id. at 80. The court found these four components satisfied by

the two-way system because the witness was sworn, he was subject to

cross-examination, he testified in full video-view of the jury and judge,

and he testified with the defendant watching. Id.

      Upon our review, we agree with the vast majority of courts that

have considered the issue and determined that Craig’s test should apply

to two-way as well as one-way video testimony.           Concededly, two-way

videoconferencing technology available today more closely approximates

face-to-face   confrontation   than   one-way   video.      But   despite   its

preferability over one-way transmission, we do not believe two-way

videoconferencing is constitutionally equivalent to the face-to-face

confrontation envisioned by the Sixth Amendment. In Craig, the Court

stated that it is

      [t]he combined effect of these elements of confrontation—
      physical presence, oath, cross-examination, and observation
      of demeanor by the trier of fact—[that] serves the purposes of
      the Confrontation Clause by ensuring that evidence admitted
      against an accused is reliable and subject to the rigorous
      adversarial testing that is the norm of Anglo-American
      criminal proceedings.

497 U.S. at 846, 110 S. Ct. at 3163, 111 L. Ed. 2d at 678–79 (emphasis

added). Only the combination of all of these elements of confrontation—

including face-to-face testimony—fully protects a defendant’s Sixth

Amendment rights.

      Our founders presumably believed that accusers would be more

reluctant to make false accusations when they were in the personal

presence of the accused. “A witness ‘may feel quite differently when he
                                    18

has to repeat his story looking at the man whom he will harm greatly by

distorting or mistaking the facts.’ ” Coy, 487 U.S. at 1019, 108 S. Ct. at

2802, 101 L. Ed. 2d at 866 (quoting Zechariah Chafee, Jr., The Blessings

of Liberty 35 (1956)). Technology has changed since the late eighteenth

century, but human nature has not.        This social pressure to tell the

truth can be diminished when the witness is far away rather than

physically present with the defendant in the courtroom. The Supreme

Court has expressed a strong preference for in-person encounters

between witnesses and defendants that no form of virtual testimony can

fully satisfy.   Two-way video technology may permit the witness and

defendant to see one another, but the screen and the physical distance

between the two tend to reduce the truth-inducing effect of the

confrontation.    The Supreme Court has recognized “that face-to-face

confrontation enhances the accuracy of factfinding by reducing the risk

that a witness will wrongfully implicate an innocent person.” Craig, 497

U.S. at 846, 110 S. Ct. at 3164, 111 L. Ed. 2d at 679. Remote testimony

of any kind should not be lightly substituted in its place.

      In addition to having the right to be confronted by witnesses

against him, the criminal defendant is also entitled to be present for all

critical phases of the proceedings.    United States v. Gagnon, 470 U.S.

522, 526, 105 S. Ct. 1482, 1484, 84 L. Ed. 2d 486, 490 (1985); see also

Illinois v. Allen, 397 U.S. 337, 338, 90 S. Ct. 1057, 1058, 25 L. Ed. 2d

353, 356 (1970) (“One of the most basic of the rights guaranteed by the

Confrontation Clause is the accused’s right to be present in the

courtroom . . . .”). The Supreme Court has explained that the right to be

present is grounded in both the Confrontation Clause and the Due

Process Clause:
                                       19
      [W]e have recognized that [the right to presence] is protected
      by the Due Process Clause in some situations where the
      defendant is not actually confronting witnesses or evidence
      against him. . . . [A] defendant has a due process right to be
      present at a proceeding “whenever his presence has a
      relation, reasonably substantial, to the fulness of his
      opportunity to defend against the charge. . . . [T]he presence
      of a defendant is a condition of due process to the extent
      that a fair and just hearing would be thwarted by his
      absence . . . .”

Gagnon, 470 U.S. at 526, 105 S. Ct. at 1484, 84 L. Ed. 2d at 490.

(quoting Snyder v. Massachusetts, 291 U.S. 97, 105–06, 107–08, 54 S.

Ct. 330, 332, 333, 78 L. Ed. 674, 678, 679 (1934)).

      Like the confrontation right, the related right to be present ensures

the integrity of criminal proceedings because the defendant’s presence

impresses the gravity of the proceedings upon the participants.                See

Crosby v. United States, 506 U.S. 255, 259, 113 S. Ct. 748, 751, 122 L.

Ed. 2d 25, 31 (1993) (“This [common law right to be present] was

premised on the notion that a fair trial could take place only if the jurors

met the defendant face-to-face and only if those testifying against the

defendant did so in his presence.”).        Yet this right to be present loses

some meaning if witnesses are permitted to appear on a video monitor.

We therefore find that in-person testimony should be excused only in the

rare situations recognized in Craig.

      Hence,   before   permitting     a    witness   to   testify   via   two-way

videoconference, the court must make a case-specific determination that

the denial of the defendant’s confrontation right is necessary to further

an important public interest. If the court finds such an interest, it must

assure the reliability of the remote testimony.        See Craig, 497 U.S. at

851, 110 S. Ct. at 3166, 111 L. Ed. 2d at 682.

      Here, the State not only would have us depart from Craig, it wants

to go beyond Gigante. It contends that two-way video is constitutionally
                                     20

equivalent to live, in-person confrontation and asks us to declare the two

interchangeable. No court to our knowledge has gone so far as to adopt

a rule permitting two-way videoconferencing testimony simply upon the

government’s request.       Even the Gigante court, which rejected the

application of Craig to two-way video testimony, still required a finding of

“exceptional circumstances” before excusing face-to-face confrontation.

Gigante, 166 F.3d at 81.       While permitting two-way video testimony

under the facts of that case, the court cautioned that “the use of remote,

closed-circuit television testimony must be carefully circumscribed.” Id.

at 80.

         The State’s proposal also presents logistical problems. Although a

witness can be placed under oath when testifying remotely, the State

does not explain how a court in one state could hold a recalcitrant

witness in contempt when he or she is located hundreds of miles away in

another jurisdiction.    See, e.g., United States v. Sanford, Ltd., 860 F.

Supp. 2d 1, 10 (D.D.C. 2012) (“[F]oreign depositions are suspect and,

consequently, not favored, due, in significant part, to the fact that the

witness is not subject to the imposition of sanctions of perjury or

contempt for testifying falsely or evasively.” (Internal quotation marks

and citations omitted.)). Impeachment of a witness with documents or

prior statements also becomes more cumbersome and less attention-

grabbing when performed through a video connection.           Furthermore,

technological limitations could prevent the jury from           adequately

observing the witness’s demeanor.

         We are aware that technology evolves and improves all the time.

Some day virtual electronic presence in the courtroom may become an

adequate constitutional substitute for actual physical presence. But we

are not there yet. Because face-to-face confrontation is constitutionally
                                    21

preferable to remote testimony of any kind, we believe Craig applies to

two-way video testimony, which should be acceptable only upon a

showing of necessity to further an important public interest and only

when the testimony’s reliability can be otherwise assured.

      B. Applying the Craig Standard Here. Guided by Craig, we turn

now to whether the justifications shown by the record in this case qualify

as sufficiently important to allow the State to present remote video

testimony. This is the necessity prong of the Craig test, and we believe it

is sufficient to resolve the present dispute.    As recognized in Craig,

protecting child victims from the trauma of testifying in front of their

alleged abusers can justify remote testimony in certain cases. Craig, 497

U.S. at 853, 110 S. Ct. at 3167, 111 L. Ed. 2d at 683; see also Rupe, 534

N.W.2d at 444.

      Illness has been another justification that courts have found

sufficient to satisfy the Craig “necessity” prong. For example, in Bush,

the witness in question lived out of the state and had suffered congestive

heart failure, rendering him unable to appear personally at trial.     193

P.3d at 214.     The court concluded that permitting the seriously ill

witness’s “testimony via video conference was necessary to further the

important public policy of preventing further harm to his already serious

medical condition.”   Id. at 215–16.     Additionally, the North Carolina

Court of Appeals approved remote testimony of a witness who suffered

such a severe panic attack before the trial that he was consequently

unable to travel. Seelig, 738 S.E.2d at 435. Similarly, the witness in

United States v. Benson was “elderly and infirm” and the Sixth Circuit

allowed her to testify via videoconferencing technology. 79 F. App’x 813,

820–21 (6th Cir. 2003).
                                        22

         Courts vary on whether the fact that a witness resides in a foreign

country beyond the state’s subpoena power is an adequate justification

for remote testimony.        Most seem to require some impediment to

testifying beyond mere unwillingness to travel. In Yates, the witnesses

lived in Australia and refused to come to the United States to testify. See

438 F.3d at 1310. The Eleventh Circuit did not find the state’s interests

in “expeditiously and justly resolving the case” and “providing the fact-

finder    with   crucial   evidence”    enough   to   meet   Craig’s   necessity

requirement.     Id. at 1315–16.       In contrast, the Harrell court did find

adequate justification for remote testimony when the foreign witnesses

were beyond the court’s subpoena power and one was also ill. See 709

So. 2d at 1369–70. Similarly, in Rosenau, a Canadian court order had

prevented the witness from entering the United States, and the federal

district court approved of his testimony via videoconference. See 870 F.

Supp. 2d at 1113.

         There is also a general consensus among courts that mere

convenience, efficiency, and cost-saving are not sufficiently important

public necessities to justify depriving a defendant of face-to-face

confrontation. In Smith, the trial court had permitted a state-employed

lab analyst to testify via two-way video about the defendant’s blood

alcohol content at the time of his arrest.        308 P.3d at 136.     The New

Mexico Court of Appeals reversed, stating “that the witness’s convenience

or the convenience of his employer are not situations that demonstrate

necessity” sufficient to overcome the Confrontation Clause’s preference

for face-to-face testimony.      Id. at 138.     Similarly, the Pennsylvania

Superior Court held that an incarcerated witness could not be permitted

to testify via two-way video merely because the state would have to

arrange and pay for prisoner transport. Atkinson, 987 A.2d at 751. That
                                          23

court stated that although video testimony might be logistically easier,

“convenience and cost-saving are not sufficient reasons to deny

constitutional rights.” Id.

       In this case, the State represented at the hearing on its motion

that the witnesses who were involved in the car crash resided a

significant distance from Iowa and had suffered serious injuries. 6 The

State did not present evidence that the witnesses were beyond the court’s

subpoena power or that they were unable to travel because of their

injuries. Under Craig and the other precedents discussed above, this is

insufficient. The State has not shown that the witnesses cannot appear

in person or even that personal appearance would cause severe stress.

       Concerning the DCI lab employees, the State did not even argue

that they resided out of state or had suffered injuries. Rather, the State’s

justification below was that their testimony was not “accusatory.”                 On

appeal, the State no longer advances that argument. 7 In effect, it simply

maintains it would save time and money if these witnesses did not have

to attend trial in person. The present situation is analogous to Smith,

where the New Mexico Court of Appeals held a state lab analyst could not

testify via two-way video simply because it was more convenient.                    In
sum, the State’s justifications of mere distance, cost, and efficiency are

insufficient to overcome Rogerson’s Sixth Amendment rights, and there is

       6According to the State, one lived in New Orleans, Louisiana, one lived in Key
West, Florida, and a third previously resided in West Virginia. They were visiting Iowa
when the accident occurred.
       7The  United States Supreme Court has dispensed with the notion that some
witnesses for the prosecution are exempt from the Confrontation Clause. See Melendez-
Diaz v. Massachusetts, 557 U.S. 305, 313–14, 129 S. Ct. 2527, 2533–34, 174 L. Ed. 2d
314, 323 (2009) (“Contrary to respondent’s assertion, there is not a third category of
witnesses, helpful to the prosecution, but somehow immune from confrontation.”). The
DCI employees in the present case are witnesses for the prosecution and are, therefore,
subject to the Confrontation Clause.
                                   24

no evidence the witnesses are unable to travel. We therefore agree with

Rogerson that the district court’s order allowing the witnesses to testify

by two-way teleconferencing should be reversed.

      IV. Conclusion.

      For the foregoing reasons, we hold the standard set forth in

Maryland v. Craig governs the constitutionality under the Sixth

Amendment of two-way videoconferencing as a substitute for in-person

testimony. We further hold the State failed to meet the necessity prong

of that standard.    Accordingly, we reverse the district court’s order

granting the State’s motion for distance testimony and remand the case

for further proceedings.

      REVERSED AND REMANDED.

      All justices concur except Hecht, J., who concurs specially.
                                     25

                                               #13–1329, State v. Rogerson

HECHT, Justice (concurring specially).

      This appeal presents two essential questions. First, did the State

show exceptional circumstances supporting the district court’s ruling

that four of the State’s witnesses could testify without being physically

present in the courtroom (the “necessity question”)?             Second, if

exceptional circumstances have been shown, did the State establish the

technology it proposed to use would adequately protect Rogerson’s right

of confrontation (the “reliability question”)?      Although my colleagues

suggest they decide only the necessity question in this case, their opinion

expresses views about reliability with which I am not prepared to concur.

I agree the State made no attempt to show necessity, and I agree the

district court’s order should be reversed for that reason.            I write

separately, however, because I do not share my colleagues’ conclusion

that current two-way video technology is inadequate and cannot

accomplish the constitutional objectives of confrontation.

The   text   of   the   Sixth   Amendment    does   not   expressly   require

confrontation be achieved with testimony by witnesses who are

physically present in the courtroom.         U.S. Const. amend. VI.      The

drafters of the Sixth Amendment likely did not contemplate the

possibilities presented by present-day technology; they were concerned

principally with convictions by affidavit.    Mattox v. United States, 156

U.S. 237, 242, 15 S. Ct. 337, 339, 39 L. Ed. 409, 411 (1895) (“The

primary object of the [Confrontation Clause] was to prevent depositions

or ex parte affidavits . . . being used against the prisoner in lieu of

personal examination and cross-examination of the witness . . . .”). The

notion witnesses should be physically present in the courtroom springs

at least in part from courts’ linguistic analysis of the word “confront.”
                                          26

Maryland v. Craig, 497 U.S. 836, 845, 110 S. Ct. 3157, 3163, 111 L. Ed.

2d 666, 678 (1990) (“The word ‘confront,’ after all, also means a clashing

of forces or ideas, thus carrying with it the notion of adversariness.”);

Coy v. Iowa, 487 U.S. 1012, 1016, 108 S. Ct. 2798, 2800, 101 L. Ed. 2d

857, 864 (1988) (“[T]he word ‘confront’ ultimately derives from the [Latin]

prefix ‘con-’ (from ‘contra’ meaning ‘against’ or ‘opposed’) and the noun

‘frons’ (forehead).”); California v. Green, 399 U.S. 149, 175, 90 S. Ct.

1930, 1944, 26 L. Ed. 2d 489, 506 (1970) (Harlan, J., concurring)

(“Simply as a matter of English the clause may be read to confer . . . a

right to meet face to face all those who appear and give evidence at

trial.”).

Going       beyond   linguistics,   the   Supreme   Court   has   concluded   a

defendant’s Sixth Amendment right of confrontation does not establish

an absolute requirement the accuser be physically present in the

courtroom when testimony is presented in a criminal case. Craig, 497

U.S. at 853, 110 S. Ct. at 3167, 111 L. Ed. 2d at 683.             The goal of

confrontation—assuring “the reliability of evidence”—can be achieved

without an accuser’s physical presence in the courtroom if four

conditions are met: (1) the accuser must testify under oath, (2) the

defendant must have the opportunity to cross-examine the accuser,

(3) the jury must be able to observe the demeanor of the accuser while

testimony is given, and (4) the accuser must testify in the presence of the

accused. Id. at 845–46, 110 S. Ct. at 3163, 111 L. Ed. 2d at 678. Craig

established that a youthful accuser’s presence can be accomplished

under exceptional circumstances consistent with the Confrontation

Clause through the use of closed-circuit technology permitting the

defendant and fact finder(s) to observe the accuser during her testimony,

but not permitting the accuser to see the defendant.          Id. at 857, 110
                                     27

S. Ct. at 3170, 111 L. Ed. 2d at 686. As my colleagues recognize, two-

way video technology allows the witness and the defendant to see one

another. Accordingly, the form of transmission the State proposed to use

in this case is “very different from th[e closed-circuit system] used in . . .

Craig.”   See Order of the Supreme Court, 207 F.R.D. 89, 101 (2002)

(advisory committee’s note to proposed Fed. R. Crim. P. 26(b), reprinted

as an appendix to the statement of Breyer, J.).

      Whether a defendant’s right of confrontation is adequately

protected when witnesses testify via two-way video technology turns

largely, in my view, on fact determinations. I believe that in this case,

the question whether the sufficiency of the technology could have been

shown should be left completely open. The answer to this question in a

future case should be informed in part by the latest social science

addressing the extent, if any, to which the actual physical presence of a

witness in a courtroom produces a sufficiently enhanced opportunity for

confrontation when compared to presence achieved through two-way

video technology. Indeed, the answer to this fact question is essential, in

my view, to a determination of whether the difference between actual and

virtual presence supports the continued maintenance of a strict

constitutional distinction.

      I, of course, concede my colleagues’ observation that virtual

presence is not “the same” as physical presence.         However, I believe

social science should inform our answer to the question whether existing

state-of-the-art technology can achieve the goal of confrontation through

an accuser’s virtual presence.     If technology has evolved to the point

where real-time video testimony neither significantly diminishes the fact

finders’ ability to assess credibility nor lessens accusers’ motivation to

tell the truth, courts should not cling to old forms for consistency’s sake.
                                        28

I acknowledge some scholars have suggested we simply do not know the

answers to these questions.          See Richard D. Friedman, Remote

Testimony, 35 U. Mich. J.L. Reform 695, 702–03 (2002) (“I do not know of

any extant studies that can give substantial comfort on [the effect of

remote testimony].”); Nancy Gertner, Videoconferencing: Learning Through

Screens, 12 Wm. & Mary Bill Rts. J. 769, 787 (2004) [hereinafter Gertner]

(calling “for more studies of [videoconferencing’s] significance in enabling

jurors to evaluate testimony”); Fredric I. Lederer, The Road to the Virtual

Courtroom?     A   Consideration    of       Today’s—and   Tomorrow’s—High-

Technology Courtrooms, 50 S.C. L. Rev. 799, 820 (1999) [hereinafter

Lederer] (“[W]e lack any experimental evidence that might indicate

whether remote witnesses are more or less likely to tell the truth than in-

court    witnesses.”);   Marc   Chase    McAllister,   Two-Way   Video   Trial

Testimony and the Confrontation Clause: Fashioning a Better Craig Test in

Light of Crawford, 34 Fla. St. U. L. Rev. 835, 875 (2007) [hereinafter

McAllister] (“[T]he precise effects of virtual confrontation are still

unknown.”).     Yet, years have passed since those scholars weighed in.

The advance of technology continues.             More recent social science

scholarship bearing on the subject could inform a future decision on

these important questions.

        My colleagues posit that the “social pressure to tell the truth can

be diminished when the witness is far away rather than physically

present with the defendant in the courtroom,” and assert “the screen and

the physical distance between the [witness and the defendant] tend to

reduce the truth-inducing effect of the confrontation.”       These intuitive

assumptions bearing on the assessment of reliability may be true, but

maybe not. Jeremy A. Blumenthal, A Wipe of the Hands, a Lick of the

Lips: The Validity of Demeanor Evidence in Assessing Witness Credibility,
                                         29

72 Neb. L. Rev. 1157, 1173–74 (1993) (asserting the profound effect of

confrontation and the difficulty of lying to someone’s face are “accepted,

but unfounded” premises).         More importantly, however, the majority’s

statement of these assumptions suggests—at least implicitly—that my

colleagues are addressing more than the necessity question in this case.

       I do not presume my colleagues’ assumptions are true or false. I

would prefer instead to determine such matters based upon a record

revealing the fullness of witnesses’, defendants’, and fact finders’

perceptions permitted by two-way technology utilized or proposed for use

in a particular case.         Assumptions supporting the requirement of

witnesses’ physical presence in the courtroom—and eschewing evidence

presented via two-way video technology—should be tested against expert

opinions from the social sciences on the question whether the purposes

of confrontation are in fact significantly advanced by physical presence. 8

       Courts have persisted in viewing witnesses’ physical presence as a

core feature of confrontation, but they have offered little more than

intuition in support.      See, e.g., Craig, 497 U.S. at 846, 110 S. Ct. at

3164, 111 L. Ed. 2d at 679 (“[F]ace-to-face confrontation . . . reduc[es]

the risk that a witness will wrongfully implicate an innocent person.”);
Coy, 487 U.S. at 1019, 108 S. Ct. at 2802, 101 L. Ed. 2d at 866 (“It is

always more difficult to tell a lie about a person ‘to his face’ than ‘behind

his back.’ ”); United States v. Bordeaux, 400 F.3d 548, 554 (8th Cir.

2005) (relying on “intangible elements” in concluding both that two-way

confrontation “is not constitutionally equivalent to a face-to-face

       8Some   studies suggest that, “as a general rule, people are poor human lie
detectors”—perhaps no matter the medium. Gertner, 12 Wm. & Mary Bill Rts. J. at 785
n.93 (collecting studies); see also Lederer, 50 S.C. L. Rev. at 820 (“Four experiments
have indicated that jurors perceive remote witnesses just as they perceive in-court
witnesses, neither better nor worse.”).
                                             30

confrontation” and that two-way systems “fall short”). I would prefer to

have evidence bearing upon several questions before deciding whether

virtual presence can satisfy—beyond the limited circumstances present

in Craig—the essential purposes of the confrontation right.                        Does

available technology permit the witness and the defendant a sufficient

view of each other to achieve the purposes of face-to-face confrontation?

Does available technology allow fact finders a sufficient opportunity to

hear and see the witness in assessing credibility? 9 Do witnesses sworn

to tell the truth really tend to feel a greater motivation for honesty when

they are physically present in the courtroom with the defendant than

when they are able to see and experience the defendant’s presence on a

monitor as they testify via two-way video technology? To what extent do

the “trappings” or symbols of the courtroom tend to emphasize the

solemnity of judicial proceedings and increase the likelihood that

witnesses will tell the truth when they testify in person?                   If—as we

sometimes      assume—there         is   a    correlation    between      the   factors

emphasizing the solemnity of the proceedings and witnesses’ motivation

toward honesty, should we really believe those factors cannot be

effectively communicated to witnesses through currently available two-

way video technology?
       The State provided no evidence in this case illuminating the court’s
answers to these questions. Accordingly, I associate myself—for now—
with my colleagues’ conclusion that “[r]emote testimony of any kind

       9Some   have posited that a monitor “necessarily limits the jurors’ ability to see
the witness’s body.” Gertner, 12 Wm. & Mary Bill Rts. J. at 786. While this ability is
an important aspect of determining credibility because body language may be less
controllable than facial expressions and therefore deemed an indicator of possible
deception, see id., I leave room for the possibility the court could consider camera
angles and capacity in deciding the adequacy of confrontation permitted by two-way
video technology.
                                            31

should not be lightly substituted” in place of live testimony by witnesses
physically present in the courtroom.              However, I would not assume or
decide without more evidence that effective confrontation cannot be
provided in criminal cases through currently available two-way video
technology. 10
        Courts must maintain their relevance over time by utilizing
emerging technologies consistent with constitutional purposes, rather
than steadfastly adhering to the way it used to be. See Harrell v. State,
709 So. 2d 1364, 1372 (Fla. 1998) (“[C]ourtrooms . . . cannot sit idly by,
in a cocoon of yesteryear, while society and technology race [forward].”).
Although courts have interpreted the Confrontation Clause as requiring
in-person     testimony      except    in        exceptional   circumstances,     this
interpretation was developed long before technology allowed excellent
two-way video transmission. Similarly, although my colleagues allow for
the possibility that virtual presence will someday be sufficient for
purposes of the Confrontation Clause, they conclude “we are not there
yet.”   Lacking sufficient information, I am not prepared to join in that
conclusion today.
        I agree the State did not prove necessity, so the district court’s
order must be reversed. However, I would allow for the possibility that,
with current technology and reasonable precautions employed by
counsel and carefully enforced by courts, virtual presence might permit
constitutionally sufficient confrontation.

        10Ibelieve the proposed (but rejected) Federal Rule of Criminal Procedure 26(b)
had attractive features. See Order of the Supreme Court, 207 F.R.D. at 99–104. It
would have required a showing of necessity as a condition of presenting testimony
through two-way video. See id. at 99 (allowing video testimony only if “the requesting
party establishes exceptional circumstances”). Upon a showing of necessity, the court
would assess the adequacy of the proposed technology and impose any procedural
precautions it deems appropriate. Id. (requiring “appropriate safeguards”); see also
McAllister, 34 Fla. St. U. L. Rev. at 870–71 (proposing a test for permitting two-way
video testimony that includes safeguards and technical requirements).